Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how a configuration component employs at least one instrument to determine characteristics of the horticultural environment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, it is unclear what a configuration component comprises, or how it employs at least one instrument to determine characteristics of the horticultural environment. Employing the configuration component seems to refer to the use of instruments of the invention to determine characteristics of the environment of the invention. This seems to be a function of the invention but not a physical element of the invention of the apparatus claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims further or only define subject matter which is functional and do not further limit the structure.  Applicant may cancel the claim(s), amend the claim(s) to place 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexander US 2016/0135271.
Regarding claims 1and 2-10, Alexander discloses a horticulture light bulb configured for installation in a light fixture (Alexander, ¶0018), the horticulture light bulb comprising: one or more instruments (180); a memory (Alexander, abstract) that stores computer executable components; and a processor (Alexander, abstract) that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a monitoring component that employs at least one of the one or more instruments to monitor at least one characteristic of a defined region in which at least one plant is planted in a horticulture environment in which horticulture light bulb is installed (Alexander, ¶0016); and an operation (functional) component that: determines at least one action for the horticulture light bulb to perform based on a state of the at least one characteristic and at least one objective of the installation of the horticulture light bulb in the horticulture environment, and executes the at least 
Regarding claim 2, Alexander further discloses further comprising a configuration component that employs the at least one instrument to determine characteristics of the horticulture environment, wherein the characteristics include the at least one characteristic of the defined region (Alexander, ¶0016). Alexander is further able to perform the functional limitations of claims 3-11.
Regarding claim 11, Alexander further discloses the instrument comprising a camera (Alexander, ¶0016: lines 19).
Regarding claim 12, Alexander discloses a horticulture light comprising: a horticulture light bulb configured for installation in the horticulture light fixture (Alexander, ¶0018); one or more instruments (180, 220) located in at least one of the horticulture light bulb or the horticulture light fixture; a memory (Alexander, abstract) that stores computer executable components; and a processor that executes the computer executable components stored in the memory (Alexander, abstract), wherein the computer executable components comprise: a monitoring component that employs at least one instrument of the one or more instruments to monitor at least one characteristic of a defined region in which at least one plant is planted in a horticulture environment in which horticulture light is installed (Alexander, ¶0016); and an operation component that: determines at least one action for the horticulture light to perform based on a state of the at least one characteristic and at least one objective of the installation of the horticulture light in the horticulture environment, and executes the at least one action (Alexander, ¶0016).
Regarding claim 13, Alexander further discloses the at least one characteristic comprises at least one of a plant characteristic, an environmental characteristic, or a resource characteristic (Alexander, ¶0026).
Regarding claim 14, Alexander further discloses the at least one objective relates to minimizing energy usage (Alexander, ¶0026).
Regarding claim 15, Alexander further discloses a configuration component that probes a system bus of the horticulture light to determine one or more capabilities of the of the horticulture light bulb (Alexander, ¶0025).
Regarding claim 16, Alexander further discloses the operation component further determines the at least one action based on the determined one or more capabilities of the of the horticulture light bulb (Alexander, ¶0025).
Regarding claim 17, Alexander further discloses the at least one action comprises employment of a tool included in the one or more instruments (Alexander, ¶0016).
Regarding claim 18, Alexander discloses method comprising: determining, by a horticulture light bulb via one or more instruments (180) of the horticulture light bulb, one or more characteristics of a horticulture environment in which horticulture light bulb is installed (Alexander, ¶0016); determining, by the horticulture light bulb, one or more capabilities of the horticulture light bulb; generating, by the horticulture light bulb, one or more objectives for the horticulture light bulb based on the one or more characteristics and the one or more capabilities (Alexander, ¶0025); and configuring, by the horticulture light bulb, an operation of the horticulture light bulb to achieve the one or more objectives related to facilitating health of at least one plant planted in the horticulture environment (Alexander, ¶0025).
Regarding claim 19, Alexander further discloses monitoring, by the horticulture light bulb, the one or more characteristics of the horticulture environment using the one or more instruments (sensors); determining, by the horticulture light bulb, one or more actions to perform to achieve the one or more objectives; executing, by the horticulture light bulb, the one or more actions (Alexander, ¶0025).
Regarding claim 20, Alexander further discloses the one or more actions comprises controlling a system in the horticulture environment that regulates usage of a resource of the horticulture environment on the at least one plant (Alexander, ¶0026).

Response to Arguments
Applicant's arguments filed 08/27/2020 have been fully considered but they are not persuasive. 
Paragraphs 46-58 of the specification disclose different elements of the invention which can be employed but does not discuss how they are employed or what causes them to be employed. It is unclear if the configuration component is software, a physical element of the invention, or a user. The configuration component is described in these paragraphs by it’s function and what it is used for. Structure that performs the functions of the configuration component is not described. The 35 USC 112 rejections of claim 2 are maintained. 
Claims 3-10 disclose functional subject matter and do not further limit the structure of the claimed apparatus. “Employ”, and similarly “use”, “usage”, and “operation” speak to the function of a limitations without further limiting the structure of the claimed device of the apparatus claims. These limitations are considered functional and have not been given patentable weight. A recitation of the intended use of the claimed invention must result in a structural 
A horticulture light bulb is disclosed by Alexander, as discussed above, and in Figure 2 of Alexander. The limitation of the light bulb being for horticulture is functional. As stated above, similar limitations which speak to the use or function of the horticulture light without adding additional structural limitations are also considered functional. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642